Citation Nr: 0422054	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  00-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for benign prostate 
hypertrophy, to include as secondary to exposure to 
herbicides.

3.  Entitlement to service connection for diverticulitis 
and/or colitis.

4.  Entitlement to service connection for tinea versicolor, 
tinea cruris, and tinea pedis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had over 22 years of active duty, terminating in 
his retirement in May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Board notes that, during the course of this appeal, 
service connection was granted for diabetes, gouty arthritis 
of the left ankle, and allergic vasomotor rhinitis.  The 
veteran has also submitted a statement indicating he was 
satisfied as to the adjudication of these issues.  Therefore, 
they are no longer in appellate status.  

The issues of service connection for tinea versicolor, tinea 
cruris, tinea pedis hearing loss, tinnitus, and benign 
prostate hypertrophy are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension currently requires continuous 
use of medication and is manifested by the diastolic 
pressures predominantly below 110 and systolic pressures 
predominantly below 200.

2.  The veteran's diverticulitis and colitis are not of 
service origin.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7101 (2003).

2.  Diverticulitis or colitus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  She was provided with a 
copy of the pertinent rating actions, statements of the case 
dated January 2000 and May 2000, and numerous supplemental 
statements of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding this 
claim, and the evidence, which has been received in this 
regard.  

In letters dated in April 2002 and January 2004 the veteran 
was informed of what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the VCAA and what evidence the VA 
would obtain in several letters, to include letters dated 
February 2002, September 2002, October 2002, and May 2003. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board is satisfied that the veteran has been informed of her 
rights and the VA obligation's under the VCAA and what 
evidence is needed to establish his claims.

The RO has obtained all available records identified by the 
appellant which are now on file.  Also, VA examinations have 
been conducted during the course of the appeal.  The record 
discloses that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim 
currently being decided.  

The Board notes that the February 2002 VCAA letter was mailed 
to the appellant subsequent to the appealed rating decision 
in violation of the VCAA, and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture, as to the issues of an increased 
rating for hypertension, and service connection for tinea 
versicolor, tinea cruris, and tinea pedis, as well as service 
connection for diverticulitis, poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

Service medical records show intermittent treatment for skin 
problems, variously diagnosed to include tinea versicolor and 
tinea pedis.  He was also seen at the dispensary on several 
occasions for stomach cramps and diarrhea.  In January 1967 
he was treated for proctitis.  The veteran's retirement 
examination showed no pertinent abnormality.  

A VA examination was conducted in October 1974.  The veteran 
reported that he was taking water pills for high blood 
pressure.  The evaluation showed no abnormality of the skin 
or gastrointestinal system.  His blood pressures ranged from 
80 to 100 diastolic and 145 to 165 systolic.  The diagnoses 
included probable mild essential hypertension.

In November 1974 the RO granted service connection for 
hypertension and assigned a noncompensable rating.

The veteran received treatment at a VA outpatient clinic from 
1975 to 1979 for various complaints.  The 1975 records show 
that the veteran was on medication for hypertension.  He 
received treatment at VA and private facilities from 1997 to 
2003 for various problems, including gastrointestinal 
complaints.  Numerous blood pressures were recorded during 
this time period.  These blood pressure readings showed that 
diastolic pressures were predominantly below 110 and systolic 
pressures were predominantly below 200. 

He was seen at a private facility in July 1998 for a one-day 
history of left lower quadrant pain.  He had had no similar 
episodes.  The diagnosis was diverticulitis.  A July 1998 VA 
outpatient report contains an assessment of colitis and 
possible diverticulitis.  An August 1999 report contains an 
assessment of colitis.

A VA examination was conducted in January 1999.  At that time 
it was noted that the veteran had left lower quadrant pain in 
July 1998 and was diagnosed with diverticulitis.  A 
colonoscopy in September 1998 revealed a polyp and the 
pathology report was a mucosal capillary hemangioma.  The 
veteran was noted to be on medication for his blood pressure, 
but reported that it was still high at times.  He reported 
occasional dizziness that he relates to his allergies, with 
no syncope.  He also complained of fatigue and a little 
dyspnea on exertion.  He had no peripheral swelling.  He 
slept on one pillow and walks one mile four times a week.  
Upon examination, the veteran's blood pressures were 184/100, 
184/100 sitting, 180/100 reclining, and 194/102 standing.  
Cardiac examination revealed a regular rate without murmurs, 
rubs or gallops.  Abdomen had mild left lower quadrant pain, 
and no rebound tenderness.  Bowel sounds were normoactive.  
Reflexes were 1 to 2+ and equal throughout.  A chest x-ray 
showed no abnormality. The veteran was diagnosed with 
hypertension and a history of diverticulitis with acute 
episode in July 1998. 

The veteran received a VA examination for his hypertension in 
April 2003.  At that time, the veteran was noted to be on 
several medications for his high blood pressure.  He was also 
noted to be on a low salt diet.  He indicated that he had a 
blood pressure machine at home, which averaged 140-155/79-82.  
He denied a history of a myocardial infarction, heart 
problem, or angina type chest pain.  He had a few chest pains 
that he related to gas.  He reported that he did not 
exercise.  Upon examination, the veteran's blood pressure was 
noted to be 170/88, 146/80 sitting, and 154/72 reclining.  
Lungs were clear to auscultation.  Heart revealed a regular 
rate and rhythm without murmurs, rubs or gallops.  Precordium 
was not hyperactive.  The examiner noted prior recent blood 
pressure readings of 181/91 in September 2002, 149/84 and 
150/81 in November 2002, 150/81 in January 2003, and 168/72 
in March 2003.  A chest x-rays showed that the size of the 
heart was within normal limits. The diagnosis was 
hypertension, and noted that the veteran had no evidence of 
hypertensive cardiovascular disease or congestive heart 
failure.

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110.  Service 
connection for certain conditions, such as degenerative 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diverticulitis and Colits

The servicer medical records show that the veteran was seen 
for gastrointestinal complaints on several occasions.  
However, a diagnosis of diverticulitis or colitis was not 
rendered during service.  Additionally at the time of his 
retirement examination no pertinent abnormality was shown.  
The first post service diagnosis of diverticulitis and 
colitis was in July 1998.  This is more than 24 years after 
service.  Additionally, at that time the private medical 
report indicates that the veteran had no prior history of 
diverticulitis.  The recent VA examination confirmed the 
presence of a history of diverticulitis.  However, there is 
no medical evidence of record which relates the 
diverticulitis and/or colitis to the veteran's service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim and service connection is not 
warranted for the colitis or diverticulitis.

Increased Rating for Hypertension

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The disability rating criteria that has been used in this 
case may be found at 38 C.F.R. Part 4, Diagnostic Code 7101 
(2003).  This code, for hypertensive vascular disease, 
provides for a 10 percent rating when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more.  A 20 percent 
evaluation is warranted for hypertension with diastolic 
pressure predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  If there is hypertension with 
diastolic pressure predominantly 120 or more, a 40 percent 
rating is in order.  A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. Part 4, Diagnostic 
Code 7101 (2003), Note 1(defining hypertension).

Analysis 

As previously indicated a higher rating for the hypertension 
is warranted when the diastolic pressure is predominantly 110 
or more, or systolic pressure predominantly 200 or more.  In 
reviewing the many blood pressure readings of record, the 
Board notes that the veteran has never had predominate 
systolic pressure readings of 200 or more, or diastolic 
pressure readings predominantly 110 or more.  Additionally, 
chest x-rays taken during the recent VA examination showed no 
abnormality of the heart.  Accordingly, the Board finds that 
the veteran is currently properly rated as 10% disabling for 
his hypertension.  The evident is not equipoise as to warrant 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2003).


ORDER

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for diverticulitis and/or 
colitis is denied.


REMAND

The audiological examination conducted at the June 1973 
retirement examination showed hearing loss at 6000 hertz.  As 
such the Board is of the opinion that a VA examination should 
be conducted to determine the severity and etiology of any 
hearing loss or tinnitus.  In addition, as to the veteran's 
claim of entitlement to service connection for benign 
prostate hypertrophy, the Board notes that the veteran's 
service medical records do indicate that he was seen for an 
acute episode of prostatitis in April 1974.  As the veteran 
appears to have a current diagnosis of an enlarged prostate, 
the Board is of the opinion that the veteran should be 
offered a further VA examination to determine whether the 
veteran's current prostate disability is related to service.

The veteran service medical records show that he was treated 
intermittently during service for skin problems.  The veteran 
maintains that his in service skin disorders are chronic 
disabilities per 38 C.F.R. § 3.303.  The recent VA outpatient 
records show skin lesions, described as age related.  As 
such, the Board is of the opinion that a VA examination is 
warranted. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request the VA medical 
facility to furnish any additional 
medical records pertaining to treatment 
of the skin, prostate, hearing loss and 
tinnitus covering the period from 
December 2003 to the present.

2.  A VA examination should be conducted 
by a medical doctor who specializes in 
ear disorders to determine the etiology 
and severity of the veteran's claimed 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  In addition to an 
audiological examination, any other 
necessary tests and studies should be 
accomplished.  The examiner is requested 
to obtain a detailed history of inservice 
and post service noise exposure.  The 
examiner should offer an opinion as to 
whether it is as likely as not that the 
veteran's hearing loss and tinnitus, if 
diagnosed, are related to veteran's 
period of service, to include noise 
exposure and/or the hearing loss shown at 
the time of the retirement examination.  
A complete rational for any opinion 
expressed should be included in the 
report.  

3.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders to determine the etiology and 
severity of the veteran's prostate 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  Any 
necessary tests and studies should be 
accomplished.  The examiner should offer 
an opinion as to whether it is as likely 
as not that any prostate disability 
diagnosed is related to his period of 
service, to include exposure to Agent 
Orange.  A complete rational for any 
opinion expressed should be included in 
the report.  

4.  The veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the etiology, extent and 
severity of any skin disorders, to 
include tinea versicolor, tinea cruris, 
or tinea pedis.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  Any necessary tests and 
studies should be performed. It is 
requested that the examiner obtain a 
detailed medical history.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
the skin disorders shown in service  
represent chronic disabilities per se?  
If no, whether it is as likely as not 
that any skin disability diagnosed is 
related to his military service?  A 
complete rational for any opinion 
expressed should be included in the 
report.  

5.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



